Title: Thomas Grant and Joses Hill to the Commissioners, 3 October 1778
From: Grant, Thomas,Hill, Joses
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      May it please your Honours
      Bourdeaux the 3d. October 1778
     
     We the Subscribed first and Second Mate, for us and eight more Sailors, of the Snow the Nancy of Edington Edenton Nord Caroline, James Morrisson Master, enterd her the 3d of May this Year, according to the Subscribed Indenture, to stire her either to Spain or France loaden and bring her back in any Port of the united Provinces i.e. United States, for the stipulated Quantity of Pounds monthly Wages, of which Captin Morrisson paid us on hand advancing a Month in hard Dollars, two and a half per Pound. We happily arrived at Bordeaux about the middle of July, got the second Months Wages in French Money, twelve and an half livers per Pound, and discharged the Snow. Meanwhile, the Correspondent of the Owners at Bordeaux Mr. Delap sold the Snow contrary to Agreement, and the 27th. August we were orderd a Shore and to quit the Vessel or Snow. Captin Morrisson left us in the Lurch, and directed us to Mr. Delap, who would but pay us with 300 per Cent Damage and put us on other Vessels for America; which we absolutely refused and could not comply with. We therefore were necessitated for an Interpreter and Translator named John Cotter. This Man went with us to the Admirality Attorney Mr. Bonnet the 10th. September, who sent us to the Attorney General of the royal Admirality; He, after hearing sent us back to Mr. Bonnet for Procurration. Mr. Bonnet orderd us to translate the Indenture; We went to him the 11th September with the Translation, but he told us cooly, having spoken with the Attorney General that it was but a Difference in Currency, he would not assist us, and warned our Translator not to involve us into a dangerous Lawsuit. Then we were obliged to seek for Help by the Consul of the United Congres Mr. Bonfield, who wrote us a Petition to the Admirality which we translated and presented the 16th September.
     A Monsieur de Navarre, Conseiller au Parlement et Juge L’Amirauté de Guienne
     Thomas Grant Contremaitre du Senau La Nancy d’Edington de la Caroline Septentrionale Captiaine James Morrisson, sollicite trés humblement tant pour lui que pour les neuf autre Marins ses Compagnons du dit Senau et represente a L’Amirauté royale de Bordeaux Que nous Suppliants très humbles sommes entré au Bord du dit Senau la Nancy en la Caroline Septentrionale pour une Voyage ou en Espagne ou La France, et retour dans les Provinces unis, conformement aux Articles signés de Part et d’autre le 3 Mai de cette Année, en recevant davance un Mois de Gages le Pound compté a deux Dollars et demi convenus. Etant heureusement arrivé a Bordeaux Vos Suppliants très humbles recurent leur Gages pour le Second mois en Argent de France douze livres et demi par Pound convenu; Mais dans cet Intervalle et que le Vaissau fut totalement dechargé ils virent avec Etonnement que le Proprietaires avoient vendus Le Senau par leur Correspondant ici. Il rest a nous les tres humbles Sollicitants le Payement de leur Gages dus jusqu’au Tems de leur dechargement du Senau et aussi ’lndemnité usuelle des Marins congedies chez l’Etranger. Les Suppliants très humbles se sont addressé au Capitaine pour le dit Payement qu’il nous a refusé sous des Conditions qu’ils jugent etre injustes. Et comme les Suppliants très humbles ne sont pas capables de finir le Different a l’aimable et se voyant reduit à la Necessité de supplier très humblement L’Amirauté royale de faire comparoitre le Capitaine devant vous et de juger notre Cas comme vous le trouvez droit, et que nous attendons et nous y soumettons avec tout le Respect.
     This Petition composed by Mr. Bonfield was kindly received by the Judge Mr. Navarre, who returned it some hours after and with it addrest us to the Attorney Mr. Combret, since Mr. Bonnet refused to assist us. The 19th. September we appeared before the Admirality with our Attorney; The Captin being cited came not, but Mr. Bonnet represented him or more Delap, and declared that his Party did not as yet fournish him with the Materials he beggd the Court to be excused. On the 23rd September the Case was presented at the Session by our Attorney. The Attorny General spoke much about Difference in Currency which was respectfully opposed, and the Sentence was:
     Puis Combret et Bonnet ensembles, Le Procurreur du Roi faisant Droit du Requis de Partie de Combret, avons condamné et condamnons celle de Bonnet de payer a la dite Partie de Combret les Gages qui lui ont été promis, conformement a son Engagement jusqu’au Moment ou il a eté congedié. Ensemble pour le Tems qui lui est necessaire pour retourner au Lieu, d’où il est party; Et en outre de sa Nourriture et Conduite jusqu’au dit Lieu, Deduction faite toute Fois de ce qui lui a été deja payé; A raison de quoy les Parties conviendront d’Experts Negotians de la presente Villi; ou faute parelles d’en convenir, il en sera par nous pris le Nommé d’Office, tant pour fixer le montant des dites Gages et Nourriture ou Conduitte que pour en regler le Prix argent de France en Egard et a Concurrence de ce que luy a été promis de la Province ou l’Engagement a ete passé, avec Depens.
     We were consequently order’d to chuse an Expert, and having no Harm nor Thought of Lawyers Tricks and Turns of Law, we chused above said Mr. Bonfield against his Will, and proposed him at the Session of the Admirality the 26th of September; and the Court orderd the Attorney of the opposite Party to propose our Expert. But Delap, not the Captin, for he never appeard, rejected Mr. Bonfield as too partial in the Case being the american Consul. And he chuse for his Expert a young Irish Mr. McCarrie; only to vex and detain us.
     
     Mr. Bonfield addrest us to Mr. Mainard Merchant Broker, who refused it, telling us Mr. Bonfield was the only Man in Town who understands our Case. We were directed to Messrs. Teziers who answered, in like Cases we apply ourselves to Mr. Bonfield, when we find ourselves involved with the Crew; telling us Mr. Delap was in the wrong to reject such an able Expert. We went lastly to Mr. Poncett who beg’d of us to be excused and that he knew nothing of Nord Carolina’s Currency. Our Attorney Combret madly persisted for an Expert, went in the Country, and transmitted our Case to his Confrater the Attorney Cassenave. As we were unable to find an Expert being strangers, We beg’d the Admirality to chuse for both Parties Experts d’office, at the Session of the 30th. September, but it was refused.
     We deserted and basely tosst  Mariners falsly deluded from our Nord Caroline humbly beg your Honours of a speedy assistance as your Honours thinks proper to accquaint the admirality here of the true Value of a Nord Caroline Pound &ca. &ca. in french Money, and the usual Allowance paid per Months in Strange Countries to bring back poor deserted and basely deluded Mariners.
     And we shall as in Duty bound ever pray
     
      Thomas Grant
      Joses Hill
     
    